DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-6, in the reply filed on 30 November 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Based on amendments made to the claims, claims 7-12 are included as part of the elected invention. Additionally, newly added claims 14-19 are included as part of the elected invention.
Claim 13 is cancelled. Claims 1-12 and 14-19 are pending and subject to examination on the merits.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statements filed 11 June 2021 and 2 November 2021 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and 
Drawings
The drawings are objected to because they are in color, but no petition to accept the color drawings has been filed yet.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Specification
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.

Claim Objections
Claims 8-12 are objected to because of the following informalities:
Claims 8-9 depend from claim 1, but the preambles do not match that of claim 1. Claims 8-9 cite “A system according to claim 1” while claim 1 cites “An apparatus for detecting a biomarker in exhaled breath”. It is suggested, for example, that the preambles of dependent claims 8-9 use the wording “An apparatus according to claim 1” for consistency and clarity. It is additionally suggested that claim 10, which depends from claim 9, and claims 11-12, which depend from claim 10, be amended accordingly. 
In claims 10-11, please change the semi-colon after the preamble to a comma.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 4, it is unclear whether the conjugate release pad, flow membrane, and adsorbent pad are included in the fluidic lateral flow assay or whether the biomarker testing zone may comprise the conjugate release pad, flow membrane, and adsorbent pad separate from the fluidic lateral flow assay. For examination purposes, the conjugate release pad, flow membrane, and adsorbent pad are read to be included in the fluidic lateral flow assay.
Claim 5 recites the limitation “the fluid dam” in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claim at lines 1-2 recites the limitation “a fluid dam member”. For examination purposes, “the fluid dam” is read as “the fluid dam member”.
Claim 12 recites “an electronic circuit …” but does not set forth how the electronic circuit is related to the “system according to claim 10” cited in the preamble of the claim. For example, it is unclear whether the electronic circuit is a part of the system. For examination purposes, the claim is read as “A system according to claim 10, further comprising an electronic circuit …”.
Claim 12 recites the limitation "the testing system" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the testing system” is read as “the biomarker testing zone”.
Claim 12 recites the limitation "the probabilistic analysis of the one or more biometric parameters" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. The claim at line 5 recites the limitation “applying probabilistic analysis to determine …” but does not specify that the probabilistic analysis is of the one or more biometric parameters.

Regarding claim 12 at line 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, “a virus infection” introduced by the phrase “such as” will be interpreted as merely exemplary of the remainder of the claim, and therefore not required.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-7, 9-11, 14, and 19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rajagopal et al. (US 9,169,521 B1).
Regarding claim 1, Rajagopal et al. teach an apparatus for detecting a biomarker in exhaled breath (abstract, col. 1, line 65-col. 2, line 5; col. 4, lines 26-42; col. 4, line 63-col. 5, 
a collector that harvests one or more fluid droplets forming a fluid sample from breath exhaled by a subject (a multilayer member configured to receive a fluid-borne sample comprising at least one analyte in combination with at least one or more non-analyte components, col. 1, lines 62-65; a selectively dissolvable, multi-layer filter 400, col. 10, line 47, Figs. 2A, 7; col. 10, lines 58-60; col. 11, lines 6-12); and
a biomarker testing zone that receives the fluid sample and detects a biomarker therein (an analysis cartridge in microfluidic communication with the multilayer member, the analysis cartridge configured to determine a presence and/or concentration of the analyte in solution, col. 2, lines 2-5; a cartridge 600 for sample analysis, col. 10, line 48, Figs. 2A, 7; the contacted multi-layer filter 400 provides a sample that enters the cartridge 600 (e.g., via the microfluidic system 500), col. 11, lines 10-12; e.g., analysis chamber, col. 16, lines 12-16).
Regarding claims 7 and 14, Rajagopal et al. teach an apparatus according to claim 1, wherein the biomarker testing zone comprises a fluidic biosensor (an analysis cartridge in microfluidic communication with the multilayer member, the analysis cartridge configured to determine a presence and/or concentration of the analyte in solution, col. 2, lines 2-5; col. 10, line 48, Figs. 2A, 7; col. 11, lines 10-12; e.g., analysis chamber, col. 16, lines 12-16) including
a bioreceptor area functionalized with a bioreceptor specific to a potential analyte in the fluid sample (a detectable marker, such as nanosized gold particles, fluorophores, intercalating dyes, FRET probes, antibodies, aptamers, biotinylated and/or streptavidin systems, or the like are included in the device, the detectable marker is specific to the analyte of interest, col. 8, line 61-col. 9, line 1; the detectable marker can be present in the analysis cartridge, col. 9, lines 4-5), and

Regarding claims 6 and 19, Rajagopal et al. teach an apparatus according to claims 1 and 14, further comprising at least one photoemitter and one photodetector, wherein the photoemitter emits radiation towards the biomarker testing zone and the photodetector receives radiation from the biomarker testing zone (a light emitting diode or other device for causing and/or reading fluorescence from the fluorogenic markers may be included in the device, col. 10, lines 28-31; a fluorescence detector and/or light emitting device to cause fluorescence if the analyte is present, col. 14, lines 5-6; the apparatus of Rajagopal et al. can include external or integrated devices that allow fluorescent tags to be identified in the analysis cartridge, e.g., chamber 802. The devices may include a source 812, such as an LED or laser, which is configured to direct energy into the chamber 802, thereby reading on the at least one photoemitter. The fluorescent signal exits the chamber 802 and is directed to a detector 818 (e.g., a photomultiplier, avalanche photodiode, etc.), thereby reading on the photodetector, col. 17, lines 1-13; col. 17, lines 22-24).
Regarding claim 9, Rajagopal et al. teach a system according to claim 1, wherein the collector comprises a sheet member having a surface for receiving exhaled breath aerosol comprising at least one of a particulate and a droplet (a multilayer member configured to receive a fluid-borne sample comprising at least one analyte in combination with at least one or more non-analyte components, col. 1, lines 62-65; a selectively dissolvable, multi-layer filter 400, col. 10, line 47, Figs. 2A, 7; col. 10, lines 58-60; col. 11, lines 6-12; see Figs. 4A-4B; the other components may be the subject’s tissue, other microorganisms, dust, physical debris, and the like, col. 6, lines 19-21).

Regarding claim 11, Rajagopal et al. tech a system according to claim 10, wherein at least one of the surface and the dissolvable film includes a reagent for reacting with the at least one particulate and droplet for detecting for the presence of a target analyte in the at least one particulate and droplet (e.g., detectable marker may be present in a dissolvable filter layer, col. 9, line 3; e.g., cell lysis compound, col. 7, line 24, col. 7, lines 41-50; e.g., primers, col. 9, lines 20-33).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal et al. (US 9,169,521 B1) in view of Derand et al. (US 2002/0125135 A1).
Rajagopal et al. teach an apparatus for detecting a biomarker according to claims 1 and 14, comprising a face mask (col. 2, lines 30-31; col. 10, lines 40-48; col. 15, lines 63-67; Figs. 2A, 7) having disposed therein 
the collector, 
the biomarker testing zone,
wherein the collector includes a thermal mass (when this terminology is given its broadest reasonable interpretation, any mass may be a thermal mass since all matter contains heat). 
Although Rajagopal et al. do not specifically teach wherein the thermal mass is chilled before use of the apparatus by the subject, this limitation is considered an intended use that does not provide any structural limitations to the claimed apparatus. The prior art needs only to be capable of performing any recited intended use and does not need to teach the intended use itself to read on the claims. Rajagopal et al. teach the same apparatus comprising a face mask having disposed therein (i) the collector, (ii) the biomarker testing zone wherein the collector includes a thermal mass as required by the claims that is capable of being chilled before use of the 
Rajagopal et al. teach one or more channels that channel the one or more fluid droplets towards the biomarker testing zone in thermal communication with the thermal mass (in some embodiments, the microfluidic communication is between the sample preparation layer and the analysis cartridge. The microfluidic system may include at least one of a capillary tube and a heater in thermal communication with the capillary tube, col. 2, lines 18-22; the analyte is transferred via a microfluidics system configured to transfer small quantities of fluid from the sample preparation area to the analysis cartridge, the microfluidic system comprises one or more tubes having a small-diameter lumen that transports the fluid via capillary action, col. 10, lines 9-14; the microfluidic system 500 transfers the analyte of interest, along with any other solution that is used for the analysis into the cartridge for sample analysis. An example of the microfluidic system 500 is shown in FIG. 5. In some embodiments, capillary action caused by a tube 502 having a small-diameter lumen formed in a substrate and/or heating devices are used to move the fluid from one location to another location, col. 12, lines 23-30), but fail to teach that the channels are hydrophilic.
Derand et al. teach a microfluidic device comprising a set of one or more covered microchannel structures (abstract) wherein there is a liquid flow that causes mass transport of solutes and/or particles dispersed in the liquid from one functional part of the structure to another (para [0006]). Derand et al. teach that the hydrophilicity of surfaces within the microchannel structures supports penetration of an aqueous liquid into the various parts of the structure (para [0011]) and that the surfaces of the microchannel structures should have a hydrophilicity sufficient to permit the aqueous liquid to be used to penetrate the different parts of the channels 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the channels of Rojagopal et al. be hydrophilic channels as in Derand et al. because Rojagopal et al. are generic with respect to the hydrophilicity of the channels and one would be motivated to make the channels hydrophilic because the surfaces of the microchannel structures should have a hydrophilicity sufficient to permit the aqueous liquid to be used to penetrate the different parts of the channels of the structure by capillary forces (Derand et al., para [0062]). One would have a reasonable expectation of success in combining the prior art references because the microfluidics system for transporting fluid from the sample preparation area to the analysis cartridge of Rojagopal et al. includes channels that transports fluid via capillary action and is generic with respect to the hydrophilicity of the channels and Derand et al. teach a microfluidics system for transporting fluid from one functional structure to another that includes microchannel structures with hydrophilic surfaces that permit the fluid to penetrate the channels by capillary action. 

Claims 3-4, 8, 12, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal et al. (US 9,169,521 B1) in view of MacLean et al. (US 2019/0317115 A1).
Regarding claims 4 and 17, Rajagopal et al. teach an apparatus for detecting a biomarker according to claims 1 and 14. Rajagopal et al. teach wherein the biomarker testing zone 
Rajagopal et al. fail to teach wherein the biomarker testing zone comprises
a fluidic lateral flow assay including a sample pad that receives the fluid sample,
a conjugate release pad,
a flow membrane and
an adsorbent pad for receiving the fluid sample to detect a biomarker analyte therein.
MacLean et al. teach a point-of-care lateral flow assay cartridge comprising a test strip and connected to a capillary tube to receive a sample (abstract; para [0010]; para [0014]; para [0027]; para [0081]). The test strip is disposed within the cartridge to perform a lateral flow assay (para [0027]). The test strip comprises a sample pad that receives the fluid sample, a conjugate release pad, a flow membrane and an adsorbent pad for receiving the fluid sample to detect a biomarker analyte therein (para [0015]-[0016]; para [0092]; Figs 1A-1D). The cartridge of MacLean et al. is a fluidic biosensor including a bioreceptor area functionalized with a bioreceptor specific to a potential analyte in the fluid sample (antibodies, capture agent or antigen, para [0099]-[0100]), and a transducer that generates a signal indicative of a change in the bioreceptor area in response to receiving the analyte in the fluid sample (labelling agents, optical system detects signal, para [0099]-[0100]; para [0028], [0118]).

Regarding claims 3 and 16, Rajagopal et al. teach an apparatus for detecting a biomarker according to claims 1 and 14, but fail to specifically teach the apparatus further comprising a fluid dam member disposed between the collector and the biomarker testing zone.
MacLean et al. teach a capillary assembly having the capillary tube wherein the capillary tube is used to control the amount of sample that enters the test strip. The sample in the capillary tube can be transferred to the test strip when the strip holder is actuated to the post-actuation position. If too little sample is inserted into the capillary tube, none of the sample will transfer to the test strip, thereby reading on “a fluid dam member” (para [0123]-[0127]).

Regarding claim 8, Rajagopal et al. teach a system according to claim 1, comprising a communication electronic circuit that is coupled with the biomarker testing zone and that communicates detection of a biomarker (the cartridge for sample analysis comprises an output device for reporting or indicating the results of the analysis to an observer and/or the subject, col. 10, lines 53-56; the device includes an output device for reporting the results of the analysis. In an embodiment, the output device may present results of the analysis to a user. For example, the output device can be a window, a display screen, an audio signal, a mechanical indicator, and/or a vibratory signal. For example, a window may be present that displays the results of the colorimetric analysis or that displays fluorescence from a fluorometric marker. In a further embodiment, the output device is a display, such as an electronic display or a colorimetric display, col. 13, line 62-col. 14, line 4; e.g., the output device is also configured to transmit the results of the analysis or to identify a positive result and transmit the positive result to the aerospace vehicle crew or to another party, e.g., air traffic control, col. 15, lines 59-62).

MacLean et al. teach an electronic reader or device that is coupled to the test cartridge (para [0028], [0033], [0084]) and that wirelessly communicates detection of a biomarker thereby to a wireless receiver (the communication module is adapted to use a Bluetooth or WiFi communication protocol, para [0034]; the electronic reader 250 can use the display 244 to communicate to the user 248 when a test has started, what the test progress is and if any errors occur. Other methods of notification include sound (through the speaker 245), vibration or wireless communication (through the Bluetooth module 246) to a separate device such as the phone 247 or a computing device like a server, laptop or tablet, for example, para [0166]-[0167]; para [0191]), thereby reading on a wireless communication electronic circuit.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the communication electronic circuit of the system of Rajagopal et al. be wireless and wirelessly communicate detection of a biomarker thereby to a wireless receiver as in MacLean et al. because Rajagopal et al. is generic with respect to how the communication electronic circuit communicates detection of a biomarker and one would be motivated to use the appropriate communication mode for desired transmittance of detection results, for example, based on the desired destination of detection results.
Regarding claim 12, Rajagopal et al. teach the system of claim 10, further comprising an electronic circuit in communication with the biomarker testing system (e.g., see Fig. 2B including output device 312 in communication with analysis cartridge 600; col. 10, lines 53-56; col. 13, line 62-col. 14, line 4; col. 15, lines 59-62) for detecting one or more biometric parameters, where the biometric parameters are dependent on at least one physiological change 
MacLean et al. teach an electronic reader or device coupled to the test cartridge (para [0028], [0033], [0084], e.g., Fig. 14, para [0172]) for detecting one or more biometric parameters, where the biometric parameters are dependent on at least one physiological change to a patient in response to a concerning condition (quantitation of various biomarkers or analytes of interest, para [0204]-[0205]; an assay can be used to measure various biomarkers in a sample matrix, including blood, saliva, tears, sweat, urine, and feces. These measurements can be used to diagnose a plethora of conditions and diseases, para [0004]), receiving the one or more biometric parameters and applying probabilistic analysis to determine if at least one physiological change threshold has been exceeded dependent on the probabilistic analysis of the one or more biometric parameters (the electronic reader 250 waits for the test signal(s) to stabilize indicating that the reaction is complete and the reagents have been washed out of the reaction membrane 21. For example, the acquired test signal(s) may slowly develop over a period of time, such as 5 minutes for example, and then converge on a result (i.e. a steady-state amplitude where there is less than about +/−2% signal amplitude variation, +/−1% signal amplitude variation or +/−0.5% signal amplitude variation, para [0183]; measurements are made on the test signal, which are then used to determine the test results. For example, a moving average may be used on the acquired test signal(s) to smooth out the measured optical data, para [0187]; test signal is analyte signal, para [0165]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to enable the electronic circuit of Rajagopal et al. to apply probabilistic analysis such as suggested in MacLean et al. to determine if at least one .

Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal et al. (US 9,169,521 B1) in view of MacLean et al. (US 2019/0317115 A1) as applied to claims 4 and 17 above, and further in view of Wong et al. (US 2004/0019301 A1) and Guan et al. (US 2001/0023076 A1).
Rajagopal et al. in view of MacLean et al. teach an apparatus according to claims 4 and 17, but fail to teach the apparatus further comprising a fluid dam member disposed between the sample pad and the conjugate release pad, the fluid dam member including a pull tab structure to enable a user to remove the fluid dam member and allow the flow of fluid from the sample pad to the conjugate release pad.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus of Rajagopal et al. in view of MacLean et al. a fluid dam member disposed between the sample pad and the flow membrane that can be removed by a user to allow the flow of the fluid sample from the sample pad as in Wong et al. since doing so would be advantageous in applications where start time is critical or where it is preferable to delay the start time of the test (Wong et al., para [0060]). It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fluid dam member disposed between the sample pad and the conjugate release pad because Wong et al. teach that the shield can be applied to other disclosed embodiments (para [0060]), for example, that which includes a conjugate release pad between 
Guan et al. teach a fluidic lateral flow assay for detecting analytes (para [0052]-[0055]) in a fluid biological sample (abstract, para [0019], [0058], para [0035]-[0036]) comprising a chromatographic element, an absorbent pad, and a separator (para [0014]-[0015], e.g., Figs. 1-4). The separator can be a fluid-impermeable barrier that can be removed by pulling the separator entirely from the assay device, or it can be partially removed (para [0014]). The separator has a protruding end that can be pulled to remove the separator (e.g., see para [0066], [0068], [0070], Figs. 1-4), thereby reading on a pull tab structure. Guan et al. teach an embodiment of the fluidic lateral flow assay in a casing wherein portion 85 of the separator protrudes from casing 18 to facilitate the removal of the separator during operation of the assay device (para [0064], Fig. 1B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid dam member of the apparatus of Rajagopal in view of MacLean in further view of Wong et al. to include a pull tab structure as in Guan et al. in order to facilitate the removal of the fluid dam member during operation of the assay device (Guan et al., para [0064]). One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because both are drawn to systems including fluid dam members that can be removed by a user to allow the flow of the fluid sample. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1, 3-12, 14, and 16-19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/882,447 (hereinafter ‘447) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. Application ‘447 recites structural elements not recited in the instant claims. However, the instant claims use open claim language “comprising” and therefore do not exclude the presence of additional elements.
Regarding claim 1 of the instant application, the reference application teaches an apparatus for detecting a biomarker in exhaled breath, comprising:
a collector that harvests one or more fluid droplets forming a fluid sample from breath exhaled by a subject (dissolvable EBA collector film that captures EBA particulate, claim 1 of ‘447); and
a biomarker testing zone (an aerosol particulate testing system, claim 1 of ‘447) that receives the fluid sample and detects a biomarker therein (that tests exhaled breath aerosol … to detect a first biomarker, claim 1 of ‘447).
Regarding claims 7 and 14 of the instant application, the reference application teaches wherein the biomarker testing zone (fluid sample testing system, claim 12 of ‘447) comprises a fluidic biosensor including a bioreceptor area functionalized with a bioreceptor specific to a potential analyte (analyte-specific bioreceptor, claim 12 of ‘447) in the fluid sample, and a transducer that generates a signal indicative of a change in the bioreceptor area in response to 
Regarding claims 3 and 16 of the instant application, the reference application teaches a fluid dam member disposed between the collector and the biomarker testing zone (a fluid dam member disposed between the droplet harvester and the biomarker testing zone, claim 8 of ‘447). 
Regarding claims 4 and 17 of the instant application, the reference application teaches wherein the biomarker testing zone comprises a fluidic lateral flow assay including a sample pad that receives the fluid sample, a conjugate release pad, a flow membrane and an adsorbent pad for receiving the fluid sample to detect a biomarker analyte therein (fluidic sample testing system comprises a fluidic lateral flow assay including a sample pad that receives the fluid sample …, a conjugate release pad, a flow membrane and an adsorbent pad that receives the fluid sample to detect a potential biomarker analyte, claim 9 of ‘447).
Regarding claim 5 and 18 of the instant application, the reference application teaches a fluid dam member disposed between the sample pad and the conjugate release pad, the fluid dam including a pull tab structure to enable a user to remove the fluid dam member and allow the flow of the fluid sample from the sample pad to the conjugate release pad (claim 10 of ‘447).
Regarding claims 6 and 19 of the instant application, the reference application teaches at least one photoemitter and one photodetector, wherein the photoemitter emits radiation towards the biomarker testing zone and the photodetector receives radiation from the biomarker testing zone (claim 11 of ‘447).
Regarding claim 8 of the instant application, the reference application teaches a wireless communication electronic circuit that is coupled with the biomarker testing zone (detects the 
Regarding claim 9 of the instant application, the reference application teaches a system according to claim 1 of the instant application, wherein the collector comprises a sheet member (dissolvable EBA collector film, claim 5 of ‘447) having a surface (the dissolvable EBA collector film includes a tacky surface, claim 5 of ‘447) for receiving exhaled breath aerosol comprising at least one of a particulate and a droplet (wherein EBA particulate includes non-soluble particulates and droplet particulates, claim 5 of ‘447).
Regarding claim 10 of the instant application, the reference application teaches a system according to claim 9 of the instant application, wherein the surface is an exposed portion of a dissolvable film formed on or integral with the sheet member, the dissolvable film having a composition effective to receive and capture the at least one of a particulate and a droplet by at least one of embedding or dissolving the at least one of a particulate and a droplet onto the surface or into the dissolvable film (the dissolvable EBA collector film includes a tacky surface that adheres and captures the non-soluble particulates and water soluble bulk in order to capture droplet particulates, claim 5 of ‘447).
Regarding claim 11 of the instant application, the reference application teaches wherein the dissolvable film includes a reagent for reacting with the at least one particulate and droplet for detecting for the presence of a target analyte in the at least one particulate and droplet (the dissolvable EBA sample collector film includes a first reagent that reacts with at least one constituent of the captured particulate in a detection reaction that detects the first biomarker, claim 2 of ‘447).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 2 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/882,447 (hereinafter ‘447) in view of Rajagopal et al. (US 9,169,521 B1). 
The reference application teaches an apparatus for detecting a biomarker according to claims 1 and 14, but fails to teach the apparatus comprising a face mask having the collector and the biomarker testing zone disposed therein.

(i)	the collector (a multilayer member configured to receive a fluid-borne sample comprising at least one analyte in combination with at least one or more non-analyte components, col. 1, lines 62-65; a selectively dissolvable, multi-layer filter 400, col. 10, line 47, Figs. 2A, 7; col. 10, lines 58-60; col. 11, lines 6-12), 
(ii)	the biomarker testing zone (an analysis cartridge in microfluidic communication with the multilayer member, the analysis cartridge configured to determine a presence and/or concentration of the analyte in solution, col. 2, lines 2-5; a cartridge 600 for sample analysis, col. 10, line 48, Figs. 2A, 7; the contacted multi-layer filter 400 provides a sample that enters the cartridge 600 (e.g., via the microfluidic system 500), col. 11, lines 10-12; e.g., analysis chamber, col. 16, lines 12-16)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the collector and the biomarker testing zone of the apparatus of ‘447 into a face mask as in Rajagopal et al. because form factor for the collection tool may be sized to promote practical use and capable of chemical and biological analyte collection, detection, and analysis (Rajagopal et al., col. 1, lines 21-24) and using a mask allows for practical collection of a fluid sample from breath exhaled by a subject (fluid-borne sample from a subject (e.g., a person) through respiration, col. 10, lines 41-56). One would have a reasonable expectation of combining the references because both are similarly drawn to apparatuses for detecting a biomarker in exhaled breath, comprising a collector and a biomarker testing zone.


Claims 1-2, 7-10, and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/065,488 (hereinafter ‘488) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. Application ‘488 recites structural elements not recited in the instant claims. However, the instant claims use open claim language “comprising” and therefore do not exclude the presence of additional elements.
Regarding claim 1 of the instant application, the reference application teaches an apparatus for detecting a biomarker in exhaled breath, comprising:
a collector that harvests one or more fluid droplets forming a fluid sample from breath exhaled by a subject (an exhaled breath condensate (EBC) collector …, the EBC collector for converting breath vapor received from the lungs and airways of the test subject into a fluid biosample, claim 1 of ‘488); and
a biomarker testing zone (a biosensor, claim 1 of ‘488) that receives the fluid sample and detects a biomarker therein (for receiving a fluid biosample from the EBC collector and testing the fluid biosample for a target biomarker and generating a test signal dependent on at least the presence and absence of the target biomarker in the fluid biosample, claim 1 of ‘488).
Regarding claims 7 and 14 of the instant application, the reference application teaches wherein the biomarker testing zone comprises a fluidic biosensor (see claim 1 of ‘488) including a bioreceptor area functionalized with a bioreceptor specific to a potential analyte in the fluid sample (capture molecules comprise at least one of an aptamer and an antibody, claim 10 of ‘488, claim 10 of ‘488) and a transducer that generates a signal indicative of a change in the 
Regarding claims 2 and 15 of the instant application, the reference application teaches a face mask having disposed therein
the collector (exhaled breath condensate (EBC) collector integrated into an inside of a face mask, claim 1 of ‘488),
the biomarker testing zone (a biosensor fixed to the inside of the face mask, claim 1 of ‘488)
wherein the collector includes a thermal mass (EBC collector further comprises a thermal mass, claim 3 of ‘488) and, in thermal communication with the thermal mass, at least one of
a hydrophobic field that receives the exhaled breath and that forms the one or more fluid droplets therefrom (including a hydrophobic field for receiving the breath vapor and forming fluid droplets from the received breath vapor, claim 2 of ‘488) and
one or more hydrophilic channels that channel the one or more fluid droplets towards the biomarker testing zone (hydrophilic channels for receiving the fluid droplets from the hydrophobic field and channeling the fluid droplets together to form the collected fluid biosample, claim 2 of ‘488).
Although ‘488 does not specifically teach wherein the thermal mass is chilled before use of the apparatus by the subject, this limitation is considered an intended use that does not provide any structural limitations to the claimed apparatus. The prior art needs only to be capable of performing any recited intended use and does not need to teach the intended use itself to read on the claims. ‘488 teach the same apparatus comprising a face mask having disposed therein (i) the 
Regarding claim 8 of the instant application, the reference application teaches a wireless communication electronic circuit that is coupled with the biomarker testing zone (biosensor … for … generating a test signal dependent on at least the presence and absence of the target biomarker in the fluid biosample; and an electronic circuit … for receiving the test signal … and transmitting the test result signal to a remote receiver, claim 1 of ‘488) and that wirelessly communicates detection of a biomarker thereby to a wireless receiver (wireless communication circuit for wireless transmitting the test result signal to at least one of a smart phone, tablet, computer, relay, access point and computer network, claim 15 of ‘488).
Regarding claim 9 of the instant application, the reference application teaches wherein the collector comprises a sheet member (dissolvable EBA collector film, claim 17 of ‘488) having a surface for receiving exhaled breath aerosol (dissolvable EBA collector film includes a tacky surface, claim 17 of ‘488) comprising at least one of a particulate and a droplet (EBA particulate includes non- soluble particulates and droplet particulates, claim 17 of ‘488).
Regarding claim 10 of the instant application, the reference application teaches wherein the surface is an exposed portion of a dissolvable film formed on or integral with the sheet member, the dissolvable film having a composition effective to receive and capture the at least one of a particulate and a droplet by at least one of embedding or dissolving the at least one of a particulate and a droplet onto the surface or into the dissolvable film (the dissolvable EBA collector film includes a tacky surface that adheres and captures the non-soluble particulates and water soluble bulk in order to capture droplet particulates, claim 17 of ‘488).


Claims 1-4, 7, and 14-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/189,711 (hereinafter ‘711) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. Application ‘711 recites structural elements not recited in the instant claims. However, the instant claims use open claim language “comprising” and therefore do not exclude the presence of additional elements.
Regarding claim 1 of the instant application, the reference application teaches an apparatus for detecting a biomarker in exhaled breath, comprising:
a collector that harvests one or more fluid droplets forming a fluid sample from breath exhaled by a subject (an exhaled breath condensate (EBC) collector for converting breath vapor received from the lungs and airways of the test subject into a fluid biosample, claim 1 of ‘711); and
a biomarker testing zone that receives the fluid sample and detects a biomarker therein (a biomarker testing unit for receiving the fluid biosample from the fluid transfer system and testing the fluid biosample for a target biomarker contained in the fluid biosample; a testing system support for supporting the EBC collector, the fluid transfer system and the biomarker testing unit, claim 1 of ‘711).
Regarding claims 7 and 14 of the instant application, the reference application teaches wherein the biomarker testing zone comprises a fluidic biosensor including a bioreceptor area functionalized with a bioreceptor specific to a potential analyte in the fluid sample (capture 
Regarding claims 2 and 15 of the instant application, the reference application teaches a face mask having disposed therein
the collector (a face mask forming an exhaled breath vapor containment volume to hold the exhaled breath vapor in proximity to the EBC collector, claim 1 of ‘711),
the biomarker testing zone (wherein the testing system support is configured and dimensioned to fit inside a face mask, claim 1 of ‘711)
wherein the collector includes a thermal mass (the EBC collector including a thermal mass, claim 1 of ‘711) and, in thermal communication with the thermal mass, at least one of
a hydrophobic field that receives the exhaled breath and that forms the one or more fluid droplets therefrom and
one or more hydrophilic channels that channel the one or more fluid droplets towards the biomarker testing zone (where the condensate-forming surface is at least one of a front surface of the thermal mass, a printed substrate having hydrophobic and hydrophilic channels and a coating printed to form a boundary to define the fluid conductor, claim 7 of ‘711).
Although ‘711 does not specifically teach wherein the thermal mass is chilled before use of the apparatus by the subject, this limitation is considered an intended use that does not provide any structural limitations to the claimed apparatus. The prior art needs only to be capable of 
Regarding claims 3 and 16 of the instant application, the reference application teaches a fluid dam member disposed between the collector and the biomarker testing zone (where the fluid transfer system further comprises a fluid dam disposed in fluid communication between the EBC collector and the pooling area, sample pad of lateral flow assay (biomarker testing zone) is disposed in pooling area, claim 3 of ‘711). 
Regarding claims 4 and 17 of the instant application, the reference application teaches wherein the biomarker testing zone comprises a fluidic lateral flow assay including a sample pad that receives the fluid sample, a conjugate release pad, a flow membrane and an adsorbent pad for receiving the fluid sample to detect a biomarker analyte therein (claims 2 and 4 of ‘711).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art is made of record and not relied upon is considered pertinent to applicant’s disclosure.
Nguyen et al. (“Wearable materials with embedded synthetic biology sensors for biomolecule detection”, Nature Biotechnology) is not prior art, but is cited as relevant to the claimed invention. Nguyen et al. teach a face-mask-integrated sensor for SARS-CoV-2 detection in exhaled aerosols including a lateral flow assay strip.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/            Examiner, Art Unit 1649              

/MELANIE BROWN/Primary Examiner, Art Unit 1641